Case 3:21-cv-00149-BJD-JBT Document 11 Filed 03/10/21 Page 1 of 5 PageID 25




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


JOSEPH CHRISTOPHER COLON,
et al.,

         Plaintiffs,

v.                                                Case No. 3:21-cv-149-BJD-JBT

FLAGLER COUNTY
DETENTION FACILITY,

        Defendant.
________________________________

            ORDER OF DISMISSIAL WITHOUT PREJUDICE

      Plaintiffs, Joseph Christopher Colon; Jimmie Lee Belle, III; Nathaniel

Ryder Shimmel; Christopher Shane Brock; and Alfred L. Shavers; former

detainees of Flagler County Detention Facility, initiated this action by filing a

pro se Complaint under 42 U.S.C. § 1983. Doc. 1. They name one Defendant –

the Flagler County Jail. Id. at 2. Plaintiffs allege that while they were housed

at Flagler County Jail between November 6, 2017, and January 18, 2021, they

were “subject[] to sleep under bright lights 24hrs a day until . . . [they] left for

prison.” Id. at 6. They argue that “(fluorescent) bright lights in cells on 24hrs

a day is a form of human torture causing us not to get our proper sleep.” Id. at

5. According to Plaintiff Colon, as a result of this long-term exposure to bright

lights, he still suffers from sleep deprivation, his vision has worsened, and he
Case 3:21-cv-00149-BJD-JBT Document 11 Filed 03/10/21 Page 2 of 5 PageID 26




was diagnosed with PTSD. Id. at 10. As relief, Plaintiffs appear to seek

injunctive relief, and state that “when [Plaintiff Colon’s] eye diagnosis becomes

available, we can see if a price can be put on [his] eyesight.” Id.

      The Prison Litigation Reform Act requires the Court to dismiss a case at

any time if the Court determines that the action is frivolous, malicious, fails to

state a claim upon which relief can be granted, or seeks monetary relief against

a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). In

reviewing a pro se plaintiff’s pleadings, the Court must liberally construe the

plaintiff’s allegations. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972);

Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011).

      With respect to whether a complaint “fails to state a claim on which relief

may be granted,” § 1915(e)(2)(B)(ii) mirrors the language of Federal Rule of

Civil Procedure 12(b)(6), so courts apply the same standard in both contexts.

Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Alba v.

Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “Labels and conclusions” or “a formulaic recitation of the elements of

a cause of action” that amount to “naked assertions” will not do. Id. (quotations,

alteration, and citation omitted). Moreover, a complaint must “contain either

                                        2
Case 3:21-cv-00149-BJD-JBT Document 11 Filed 03/10/21 Page 3 of 5 PageID 27




direct or inferential allegations respecting all the material elements necessary

to sustain a recovery under some viable legal theory.” Roe v. Aware Woman

Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations and

citations omitted).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1)

the defendant deprived him of a right secured under the United States

Constitution or federal law, and (2) such deprivation occurred under color of

state law. See Salvato v. Miley, 790 F.3d 1286, 1295 (11th Cir. 2015). Moreover,

“conclusory allegations, unwarranted deductions of facts, or legal conclusions

masquerading as facts will not prevent dismissal.” Rehberger v. Henry Cnty.,

Ga., 577 F. App’x 937, 938 (11th Cir. 2014) (per curiam) (quotations and

citation omitted). In the absence of a federal constitutional deprivation or

violation of a federal right, a plaintiff cannot sustain a cause of action against

a defendant.

      State law determines whether a party has the capacity to be sued. Dean

v. Barber, 951 F.2d 1210, 1214 (11th Cir. 1992). In Florida, jail facilities are

not amenable to suit under § 1983. See Monroe v. Jail, No. 2:15-cv-729-FtM-

99MRM, 2015 WL 7777521, at *2 (M.D. Fla. Dec. 3, 2015) (“The jail is not an

actionable legal entity because it does not enjoy a separate legal existence

independent of the County or the Sheriff’s Office.” (citation omitted)); Mellen

v. Florida, No. 3:13-cv-1233-J-34, 2014 WL 5093885, at *8 (M.D. Fla. Oct. 9,

                                        3
Case 3:21-cv-00149-BJD-JBT Document 11 Filed 03/10/21 Page 4 of 5 PageID 28




2014) (recognizing that sheriff’s offices and jail facilities are not amenable to

suit under § 1983); Donovan v. Parker, No. 6:10-cv-855, 2010 WL 3259717, at

*2-3 (M.D. Fla. Aug. 16, 2010) (finding that a sheriff’s office and detention

center have no capacity to be sued). Because the Flagler County Jail is not a

legal entity amenable to suit, Plaintiffs fail to state a claim upon which relief

may be granted against it. Thus, the Complaint is due to be dismissed on that

basis. See, e.g., Reyle v. Clay Cnty. Jail, No. 3:18-cv-522-J-34JRK, 2018 WL

2197782, at *1 (M.D. Fla. May 14, 2018) (holding that dismissal without

prejudice was warranted when the only named defendant in action was the

Clay County Jail).

      Accordingly, it is now

      ORDERED AND ADJUDGED:

      1.    This case is hereby DISMISSED without prejudice.

      2.    The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close this case.

      DONE AND ORDERED at Jacksonville, Florida, this 10th day of

March, 2021.




                                       4
Case 3:21-cv-00149-BJD-JBT Document 11 Filed 03/10/21 Page 5 of 5 PageID 29




Jax-7

C:      Joseph Christopher Colon, #V22255
        Jimmie Lee Belle, III, #V433593
        Nathaniel Ryder Shimmel, #A20973
        Christopher Shane Brock, #V37752
        Alfred L. Shavers, #M10959




                                     5
